Stuart, J.
Catherine McLane filed her petition for the assignment of dower in certain lots described. The defendant answered in several paragraphs, to one of which a demurrer was sustained. But the record does not show that the defendant excepted to the ruling of the Court in sustaining it. There was a trial of the other issues, a finding for the widow, and the report of commissioners appointed in that behalf confirmed. Immediately following the judgment, the defendant appeared in Court and prayed an appeal to the Supreme Court.
Held, that there was no question for the consideration of this Court raised in the record.
Held, also, that to have- saved the question on demurrer, the defendant should have caused it to be noted at the end of the decision that he excepted.
Held, also, that an appeal from the judgment below, does not operate as an exception to the ruling of the Court. ■
Held, also, that the exception must be taken at the time the decision is made. The practice, both criminal and civil, in this respect is examined and settled in Hornberger v. The State, 5 Ind. R. 300; Zehnor v. Beard, at the present term (1).

Per Curiam.

The judgment is affirmed with costs.

 Ante, 96.